Exhibit 10.4 AMENDMENT NO. 2 This Amendment No. 2 is made, executed and delivered this15thday of July, 2010 by Dollardex Corp., a Panama corporation (“Dollardex”), in favor of CelLynx Group, Inc., a Nevada corporation (“CelLynx”). RECITALS A.On or about April 21, 2010, Dollardex executed and delivered to CelLynx a Master Global Marketing and Distribution Agreement (the “Master Agreement”); B.Dollardex and CelLynx executed and deliveredAmendment No. 1 in order to amend and modify certain terms of the Master Agreement, as more fully set forth in that amendment. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein and other consideration, the receipt and sufficiency of which is hereby acknowledged, Dollardex and CelLynx hereby agree to Amendment No. 2 superceding Amendment No. 1 as follows: 1.Dollardex willsuspend funding of CelLynx pending a Technology and Business reviewperformed and/or commissioned bya member of the Board of Directors of CelLynx.That reviewis intended to provide the CelLynx Board,and Dollardexwith the following information prior toAugust 15,2010. (i)a detailed time line for the completion of the home unit , the line item costs associated with the development of that unit for theAmericas and Canada. (ii)a detailed and independent review of the problems or technical hurdlesassociated with the development of the home unit, i.e. uplink and downlink (iii)theconditions ofthe manufacturer’s order and payment schedules as related to release of product. (iv)a detailed use of funds to operate the business on a minimum basis consideringnecessary payments, employee requirements andnegotiated payables. (v)a re-assessment of the costs and time line required to produce the home unit for the global market. (vi) a revisedbudget to be approved or modified by the Board and presented to Dollardex no later than August 15, 2010. In the meantime, the parties will operate from the ’90 day forecast’ provided by management on July 14, 2010 subject to modification by the Board of CelLynx. 2.UponCelLynx Board approval of this amendment ,the Board will appoint one ofits members to conduct, supervise and commission a business and technologyreview andthe Board will provide a Board Resolutionauthorizing that person to act on behalf of the Board in this endeavor and authorize allmanagement and advisors,, past and present,to cooperate with this process . (a)The funding specifiedin the Original Agreement will beprovided and/or modified in accordance with the Board approved budget referred to in Section 2 (VI) above.The budget will be provided to Dollardex on or beforeAugust 15, 2010. (b)Thefurther consideration for the continued funding of the CelLynx Business Plan and Budget is that Dollardex will be and ishereby appointed as the independent and exclusive Distributor of the CelLynx products throughout the world including the United States under the same terms and conditions as referred to in the Master Global Marketing and Distribution Agreement. Except as otherwise provided in this document, nothing shall affect or be construed to affect any of the terms or provisions of the Master Agreement nor impair the validity or enforceability thereof or any rights or powers which the partiesnow or hereafter may have under or by virtue thereof in case of any default or non-fulfillment of the terms of the Master Agreement by the parties, or otherwise. Both CelLynx and Dollardex hereby specifically ratify and consent to each and every term of the Master Agreement and this amendment. Unless expressly defined herein, any defined term used herein shall have the meaning established and set forth therefore in the Master Agreement. DATED the day and year first written above. Dollardex Corp., a Panama corporation By: /s/ Danny Bland Its: Chief Executive Officer CelLynx Group, Inc., a Nevada corporation By: /s/ Norman Collins Its: Chief Executive Officer
